PER CURIAM.
The respondent, H.M., appeals from his adjudication of delinquency for burglary. As the State properly concedes, the trial court should have granted the respondent’s motion for judgment of acquittal with respect to the burglary count where there was no evidence refuting his reasonable hypothesis of innocence that he was only an onlooker or mere witness to a crime. J.W. v. State, 467 So.2d 796, 797 (Fla. 3d DCA 1985)(“Presence at the scene of the offense and flight from the scene is legally insufficient to establish appellant’s guilt as an aider and abettor.”). Instead, as the parties acknowledged at oral argument, the trial court should have entered an adjudication of delinquency for trespass.
Reversed and remanded with directions.